           Case 2:21-cr-00045-JCM-DJA Document 11 Filed 04/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:21-CR-045-JCM-DJA

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 WHITNEY ANN BARNES,

12                Defendant.

13         This Court finds Whitney Ann Barnes pled guilty to Count One of a One Count
14 Criminal Information charging her with theft of government property in violation of 18

15 U.S.C. § 641. Criminal Information, ECF No. 4; Plea Agreement, ECF No. 6; Change of

16 Plea, ECF No. 8.

17         This Court finds Whitney Ann Barnes agreed to the imposition of the in personam
18 criminal forfeiture money judgment of $18,400 set forth in the Plea Agreement and the

19 Forfeiture Allegation of the Criminal Information. Criminal Information, ECF No. 4; Plea

20 Agreement, ECF No. 6; Change of Plea, ECF No. 8.

21         The in personam criminal forfeiture money judgment is any property, real or
22 personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

23 § 641, a specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7)(D), or conspiracy to

24 commit such offense and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28

25 U.S.C. § 2461(c) and 21 U.S.C. § 853(p).

26         This Court finds that Whitney Ann Barnes shall pay an in personam criminal
27 forfeiture money judgment of $18,400 to the United States of America pursuant to Fed. R.

28 / / /
            Case 2:21-cr-00045-JCM-DJA Document 11 Filed 04/19/21 Page 2 of 2



 1   Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21

 2   U.S.C. § 853(p).

 3          This Court finds that on the government’s motion, the Court may at any time enter

 4   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 5   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 6   32.2(b)(2)(C).

 7          The in personam criminal forfeiture money judgment complies with Honeycutt v.

 8   United States, 137 S. Ct. 1626 (2017).

 9          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

10   the United States of America recover from Whitney Ann Barnes an in personam criminal

11   forfeiture money judgment of $18,400.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record and three certified copies to the United States

14   Attorney’s Office, Attention Asset Forfeiture Unit.

15          Dated: _____________________,
                   April 19, 2021.        2021.

16
17

18                                               JAMES C. MAHAN
                                                 UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                    2
